DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/26/2019 and 01/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 12/26/2019.
Claim 1-13 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240, the engine ECU.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 in fig. 3 and 11, S410, S420, S430, and S440 in fig. 4, S1210 in fig. 12, and S1350 in fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the Engine Vibration Sensor and the ECU (see fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities:
Paragraph [114] calls out the user vehicle as 1110, when it should be –110--.
Paragraph [243] calls out S1440, when it should be –S1410--.
7.	Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
11.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
12.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
13.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
14.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 3, “a vehicle information creator that creates vehicle information…”
Claim 1, line 6, “a vehicle breakdown generation predictor that creates vehicle part states…”
Claim 1, line, 9-10, “an automotive repair shop recommender that recommends an automotive repair shop…”
Claim 1, line 12-13, “a preventive maintenance service compensator that detects whether to perform a 15maintenance service…”
Claim 2, line 1-2, “the vehicle information creator creates the 20vehicle diagnosis information…”
Claim 3, line 1-2, “the vehicle information creator diagnoses 50the vehicle part…”
Claim 4, line 1-2, “the vehicle breakdown generation predictor 5detects first abnormality of the vehicle part…”
Claim 5, line 2-3, “the vehicle breakdown generation predictor determines the preventive maintenance emergency degree…”
Claim 6, line 1-2, “the vehicle breakdown generation predictor determines an aging degree of the vehicle part…”
Claim 7, line 2-3, “the vehicle breakdown generation predictor determines the preventive maintenance emergency degree…”
Claim 8, line 1-2, “the vehicle breakdown generation predictor summarizes a vehicle state…”
Claim 9, line 1-2, “the vehicle breakdown generation predictor summarizes the vehicle state…”
Claim 10, line 1-2, “the vehicle breakdown generation predictor determines first safety standards…”
Claim 11, line 1-2, “the vehicle breakdown generation predictor calculates a precise diagnosis index…”
Claim 13, line 3, “a vehicle information creation step that creates vehicle information…”
Claim 13, line 6, “a vehicle breakdown generation prediction step that creates vehicle part states…”
Claim 13, line 9-10, “an automotive repair shop recommendation step that recommends an automotive 5repair shop…”
Claim 13, line 12-13, “a preventive maintenance service compensation step that detects whether to perform a maintenance service…” 
16.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
17.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

19.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 ln. 7, claim 10 ln. 8, and claim 11 ln. 4 & 6 recite, “the abnormal safety part.” The specification discusses the abnormal safety part many times, but it is never made clear what an abnormal safety part is exactly. Examiner interprets the abnormal safety part to be any part on a vehicle that has failed or malfunctioned.
21.	Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 ln. 7 recites, “a safety part.” The specification discusses the safety part many times, but it is never made clear what a safety part is exactly. Examiner interprets the safety part to be any part on a vehicle that has not failed or malfunctioned.

22.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


23.	Claims 8-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
24.	Claim 8, recites the limitation "distribution about summary" in lines 3-4.  It is unclear what a “distribution about summary” is and the specification does not further clarify or provide a definition. Examiner interprets the phrase as the, --distribution summary--, a collective summary of various sensor values collected over a period of time.
25.	Claim 8, recites the limitation "the breakdown generation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
26.	The term “precise” in claim 8 is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The diagnosis is rendered indefinite by using the relative term precise to define it.
27.	Claim 8, recites the limitation "the abnormal safety part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
28.	Claim 9, recites the limitation "index values" in lines 2 and 6.  It is unclear if these are the same values, even what “index values” are, and the specification does not further clarify or provide a definition. Examiner interprets “index values” as a variable for counting the number of times a sensor had an unexpected readout for a particular diagnosis item.
29.	Claim 10, recites the limitation "index values" in lines 3 and 4.  It is unclear what “index values” are and the specification does not further clarify or provide a definition. Examiner interprets “index values” as a variable for counting the number of times a sensor had an unexpected readout for a particular diagnosis item.
30.	Claim 10, line 4 recites the limitation “an index value” and line 5 recites “index values.” It is unclear if these are the same index value(s) mentioned in line 2 of claim 9. Examiner recommends line 4 for claim 10 be rewritten to say, --system, and when there is one of the of index values being out of the first safety standards and--.
31.	Claim 10, recites the limitation, “when there is an index value being out of the first safety standards and index values related to the coordinate axis and being out of the first safety standards are distributed in a predetermined number of continuous specific periods.” It is unclear It is unclear if the second mention of index values seen in line 5 is the same as the “index value being out of the first safety standards” in line 4.
32.	The term “precise” in claim 11 is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The diagnosis is rendered indefinite by using the relative term precise to define it.
33.	Claim 12, recites the limitation "the second standards" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
34.	Claim 12 line 3 recites the limitation “index values and the index values.” It is unclear if these are the same index values recited in line 2 of claim 9.
35.	Claim 12, recites the limitation "index values" in line 3.  It is unclear what “index values” are and the specification does not further clarify or provide a definition. Examiner interprets “index values” as a variable for counting the number of times a sensor had an unexpected readout for a particular diagnosis item.
Claim Rejections - 35 USC § 102
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

37.	Claims 1, 4, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda (US 20160133070 A1).
Regarding claim 1, Ikeda discloses,
An apparatus for providing an automotive preventive maintenance service, the apparatus comprising:
a vehicle information creator that creates vehicle information including vehicle diagnosis information obtained in real time while a vehicle is driven and vehicle state information showing a current state of the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028]);
a vehicle breakdown generation predictor that creates vehicle part states each composed of a preventive maintenance emergency degree and a vehicle part on the basis of the vehicle information, and predicts breakdown generation of the vehicle (The analysis unit 13 has a function to analyze the vehicle information accumulated in the vehicle-information accumulating DB 16 at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17. [0030]);
an automotive repair shop recommender that recommends an automotive repair shop based on a cost or a distance on the basis of the preventive maintenance emergency degree in at least one of the vehicle part states (Note that the maintenance plan may be set, corrected, or adjusted on the basis of basic contents of a maintenance plan or others inputted and instructed from the carrier via the carrier terminal 40. Also, regardless of the execution timing of the maintenance based on the maintenance plan, if there is a consumable having a deterioration rate for which the replacement timing has come, instruction for emergency maintenance may be made as needed. In both of the maintenance and the emergency maintenance based on the maintenance plan, for example, the vehicle 20 can be informed of and guided to a maintenance factory near the current position of the vehicle 20 by, for example, cooperation with a not-shown map service. [0036]); and
a preventive maintenance service compensator that detects whether to perform a maintenance service about a corresponding vehicle part state according to the preventive maintenance emergency degree, and provides preventive maintenance service compensation (From the viewpoint of preventive maintenance, this maintenance plan includes information indicating which part is to be used as a consumable after the replacement in addition to contents such as information indicating when next (or the subsequent or later maintenance after the next) maintenance is to be performed for each vehicle, and indicating which consumables are to be collectively replaced. Moreover, even for the same consumables, the parts that can achieve the most-reduced life cycle cost (LCC) can be selected from the viewpoints of the price and the quality (durable years, etc.) [0022]… The plan managing unit 14 has a function to make a maintenance plan for every one or more vehicles 20 and to manage update of the maintenance plan or others. The maintenance plan may be automatically made and updated based on the information of the deterioration state of the consumable at the current moment recorded in the vehicle state DB 17, the information of the evaluation results of the maintenance plan by a later-described plan evaluating unit 15, and others. [0035] Examiner notes that applicant’s specification states, “the preventive maintenance service compensator 340 provides service compensation by increasing durability of a vehicle, secure driving stability, and performing preventive maintenance by maintaining the specific part according to the preventive maintenance emergency degree.” (See [73] of applicant’s specification). Examiner interprets Ikeda’s maintenance plan and subsequent consumable replacement as preventative maintenance compensation per above paragraph [73]).
Regarding claim 4, Ikeda discloses,
The apparatus of claim 1, 
wherein the vehicle breakdown generation predictor 5detects first abnormality of the vehicle part from the vehicle state information (Also, regardless of the execution timing of the maintenance based on the maintenance plan, if there is a consumable having a deterioration rate for which the replacement timing has come, instruction for emergency maintenance may be made as needed. [0036]).
Regarding claim 13, Ikeda discloses,
A method of providing an automotive preventive maintenance service, the apparatus comprising:
a vehicle information creation step that creates vehicle information including vehicle diagnosis information obtained in real time while a vehicle is driven and vehicle state information showing a current state of the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028]);
a vehicle breakdown generation prediction step that creates vehicle part states each composed of a preventive maintenance emergency degree and a vehicle part on the basis of the vehicle information, and predicts breakdown generation of the vehicle (The analysis unit 13 has a function to analyze the vehicle information accumulated in the vehicle-information accumulating DB 16 at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17. [0030]);
an automotive repair shop recommendation step that recommends an automotive repair shop based on a cost or a distance on the basis of the preventive maintenance emergency degree in at least one of the vehicle part states (Note that the maintenance plan may be set, corrected, or adjusted on the basis of basic contents of a maintenance plan or others inputted and instructed from the carrier via the carrier terminal 40. Also, regardless of the execution timing of the maintenance based on the maintenance plan, if there is a consumable having a deterioration rate for which the replacement timing has come, instruction for emergency maintenance may be made as needed. In both of the maintenance and the emergency maintenance based on the maintenance plan, for example, the vehicle 20 can be informed of and guided to a maintenance factory near the current position of the vehicle 20 by, for example, cooperation with a not-shown map service. [0036]); and
a preventive maintenance service compensation step that detects whether to perform a maintenance service about a corresponding vehicle part state according to the preventive maintenance emergency degree, and provides preventive maintenance service compensation (From the viewpoint of preventive maintenance, this maintenance plan includes information indicating which part is to be used as a consumable after the replacement in addition to contents such as information indicating when next (or the subsequent or later maintenance after the next) maintenance is to be performed for each vehicle, and indicating which consumables are to be collectively replaced. Moreover, even for the same consumables, the parts that can achieve the most-reduced life cycle cost (LCC) can be selected from the viewpoints of the price and the quality (durable years, etc.) [0022]… The plan managing unit 14 has a function to make a maintenance plan for every one or more vehicles 20 and to manage update of the maintenance plan or others. The maintenance plan may be automatically made and updated based on the information of the deterioration state of the consumable at the current moment recorded in the vehicle state DB 17, the information of the evaluation results of the maintenance plan by a later-described plan evaluating unit 15, and others. [0035]).
Claim Rejections - 35 USC § 103
38.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claims 2, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160133070 A1) in view of Jiang (US 20200043258 A1).
Regarding claim 2, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 1.
Ikeda does not teach the vehicle information creator creates the vehicle diagnosis information by diagnosing the vehicle part on the basis of a complex vibration signal received from a vehicle vibration sensor, and takes a vehicle state received from a vehicle ECU (Electronic Control Unit) as the vehicle state information. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle information creator creates the vehicle diagnosis information by diagnosing the vehicle part on the basis of a complex vibration signal received from a vehicle vibration sensor (According to an exemplary embodiment, the controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of a vehicle by analyzing one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics [0051]), and takes a vehicle state received from a vehicle ECU (Electronic Control Unit) as the vehicle state information (The storage 103 may be controlled by the controller 101 to store and retrieve information received from the vehicle sensor 107 and the communication device 108. The storage 103 may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus that detects a condition of a vehicle component 100. [0041] The information stored by the storage 103 may include information on one or more from among one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, vehicle health, estimated remaining useful life, and an isolated fault of a vehicle component. The information on vehicle performance may include estimated vehicle motion, speed, acceleration, direction, and actual vehicle motion, speed, acceleration, direction etc. [0042] Examiner interprets the combination of a storage and processor that collect information on vehicle condition as a ECU).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the vehicle information and vibration information taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 3, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 2.
Ikeda does not teach the vehicle information creator diagnoses the vehicle part by specifying one of at least one vehicle part related to the vehicle vibration sensor on the basis of a frequency band of the complex vibration signal. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle information creator diagnoses the vehicle part by specifying one of at least one vehicle part related to the vehicle vibration sensor on the basis of a frequency band of the complex vibration signal (The information on vehicle vibration and acoustics may include one or more from among vibration information and noise information. The noise information may include the amplitude of the frequency response at certain frequency, the energy over the certain frequency band, or the energy over certain time period [0042]… the controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of a vehicle by analyzing… vehicle vibration and acoustics [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the vehicle vibration and frequency information taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 5, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 4.
Ikeda does not teach when abnormality of the vehicle part is not detected, the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by estimating the state of the vehicle part from the 10vehicle diagnosis information. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein when abnormality of the vehicle part is not detected, the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by estimating the state of the vehicle part from the 10vehicle diagnosis information (As a vehicle is driven, the vehicle may exhibit various symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other issues relating to the operation of the vehicle. Some of these symptoms or issues, on their own, are not indicative of an imminent failure or a vehicle condition that needs immediate remedying. However, when the symptoms or issues are detected and tracked, they can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the remaining useful life of a component taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 6, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 5.
Ikeda does not teach the vehicle breakdown generation predictor determines an aging degree of the vehicle part in accordance with the state of the vehicle part, and determines the preventive maintenance emergency degree on the 15basis of an aging degree to a lifespan cycle of the vehicle part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle breakdown generation predictor determines an aging degree of the vehicle part in accordance with the state of the vehicle part, and determines the preventive maintenance emergency degree on the 15basis of an aging degree to a lifespan cycle of the vehicle part (The controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to estimate the remaining useful life of the vehicle component corresponding to the isolated fault by monitoring the component corresponding to the isolated fault for degradation, and estimating the remaining useful life of the component corresponding to the isolated fault based on the degradation. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the remaining useful life of a component and degradation taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 7, Ikeda teaches on the apparatus as claimed and detailed above with respect to claim 5.
Ikeda does not teach the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by determining a vibration abnormality degree of the vehicle part in accordance with the state of the vehicle part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
wherein the vehicle breakdown generation predictor determines the preventive maintenance emergency degree by determining a vibration abnormality degree of the vehicle part in accordance with the state of the vehicle part (Referring to FIG. 5, in operation S505, it is determined whether vehicle vibration and/or acoustics measurements are enabled based on a preset setting. If the vehicle vibration and/or acoustics measurements are enabled, one or more from among vibration information from an accelerometer and noise information from a microphone are recorded or stored. In operation S520, differences between acoustic values of recorded and measured vibration information, and between noise infuse information at one or more frequency bands with calibrated acoustic values of vehicles at one or more frequency bands, are determined. Then, in operation S530, a vehicle health condition is adjusted based on the determined difference if the determined difference is greater than third predetermined threshold. [0072] See also fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the part vibration analysis taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
Regarding claim 8, Ikeda teaches,
The apparatus of claim 1, 
wherein the vehicle breakdown generation predictor summarizes a vehicle state on the basis of sensing values collected for a specific period from a plurality of sensors installed in the vehicle (The vehicle-information collecting unit 11 has a function to periodically or appropriately acquire and collect the vehicle information related to the vehicles 20 and the information related to the processing results of the maintenance from each vehicle 20, the maintenance-factory terminal 30, etc., via the network 50, and to record the information in the vehicle-information accumulating DB 16. As described later, the vehicle information can contain, for example, position information based on GPS (Global Positioning System), information such as the speed and a tachometer collected by an electronic control unit (ECU: Electronic Control Unit), etc., and information collected by various sensors. [0028] Examiner interprets accumulated vehicle information as a summary of the vehicle state), 
Ikeda does not teach calculating distribution about summary of a vehicle state for a plurality of specific periods, determines an abnormal situation 51about a specific sensing value through the distribution about the summary of the vehicle state, and predicts the breakdown generation by performing precise diagnosis about the abnormal safety part. However, Jiang teaches on a method of diagnosing vehicle health condition, comprising,
calculates distribution about summary of a vehicle state for a plurality of specific periods (The controller 101 of the apparatus that that detects a condition of a vehicle component 100 may be configured to diagnose vehicle health of the vehicle including vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and to perform fault isolation by detecting patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, comparing the detected pattern to a table including component faults and a corresponding pattern of value associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, and determining the isolated fault and corresponding component based on the comparison of the detected pattern to the table including component faults. [0053] Examiner interprets patterns in values associated with vehicle information as the same information in the “distribution about summary”), determines an abnormal situation 51about a specific sensing value through the distribution about the summary of the vehicle state (Referring to FIG. 6, patterns in values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics detected in operation S610. The detected patterns are compared to corresponding pattern of values associated with vehicle performance, vehicle energy usage, and vehicle vibration and acoustics in a table including component faults in operation S620. The isolated fault and component corresponding to isolated fault is determined in operation S630 based on comparison in operation S620. The component corresponding to the isolated fault is monitored for degradation in operation S640 [0074]), and predicts the breakdown generation by performing precise diagnosis about the abnormal safety part (The remaining useful life of component corresponding to the isolated fault is estimated based on the degradation in operation S650. [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing the comparison of vehicle components with fault patterns taught by Jiang. One of ordinary skill in the art would have been motivated to make this modification in order to monitor symptoms in the form of noise, underperforming components, inefficient energy usage, and/or other vehicle issues that can provide useful information to an operator of a vehicle such as the estimated remaining useful life of a component, a condition of a component of a vehicle and a component that needs maintenance for the optimal performance of a vehicle (see [0036] of Jiang).
42.	Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160133070 A1) in view of Jiang (US 20200043258 A1) in further view of Semanson (US 20160025813 A1).
Regarding claim 9, Ikeda teaches,
The apparatus of claim 8, 
wherein the vehicle breakdown generation predictor summarizes the vehicle state by calculating index values for a plurality of diagnosis items constituting the vehicle state using the sensing values collected for the specific period (The deterioration state of the consumable is estimated/predicted by, for example, calculating the current a deterioration rate at a current moment or a predetermined future moment (specified by timing, running distance, etc.) of the consumable. The deterioration rate is obtained by, for example, multiplying the result, which is obtained by a basic calculation formula statically set in accordance with the attribute of the consumable, by a deterioration coefficient, which is set based on variation factors such as a running condition and an external condition. Regarding the basic calculation formula, the acquired values of the sensors can be used as they are for the consumable having the degree of deterioration which can be judged directly by the numerical values obtained by the sensors such as the tensile force of the elastic body, the remaining amount of liquid, a thickness of an object, and a depth of a groove, and the deterioration rate can be calculated as, for example, a rate (%) with respect to a value of a state having the deterioration rate of 100% that requires immediate replacement. [0031] Examiner interprets the deterioration state of the consumable as the index value for that consumable/ “diagnosis item.” Examiner further notes that the deterioration state is based on sensor values collected in regards to a specific moment or period), 
Ikeda does not teach creating a multi-dimensional coordinate system composed of coordinate axes respectively corresponding to the plurality of diagnosis items, and calculates distribution 10about a plurality of index values for the plurality of specific periods in the multi- dimensional coordinate system. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
creates a multi-dimensional coordinate system composed of coordinate axes respectively corresponding to the plurality of diagnosis items, and calculates distribution 10about a plurality of index values for the plurality of specific periods in the multi- dimensional coordinate system (FIG. 1 illustrates a first graph 10 that identifies a battery temperature of a vehicle battery (e.g., battery electrolyte temperature) that is plotted against time during a vehicle battery charging operation. The temperature information from the first graph 10 may be referenced by the battery diagnostic tool to generate a temperature gradient for one or more of the time periods. FIG. 1 also illustrates a second graph 20 that identifies a fault value assigned by the battery diagnostic tool to a particular time period with respect to a temperature gradient generated for that time period. FIG. 1 also illustrates a third graph 30 that identifies the battery diagnostic tool keeping track of an accumulated fault count value. The accumulated fault count is the accumulated sum of previously generated fault values that have been assigned to previous time periods. Further description on the relationship between temperature gradients, fault values, and the accumulated fault count values will be provided in more detail below. Each of the first graph 10, second graph 20, and third graph 30 are plotted against the same time scale. [0021] Examiner interprets the battery as the diagnosis item. The specific time periods can be seen on the x axis in fig. 1. Examiner further notes that a vehicle may include one or more batteries for operating one or more vehicle components. [0002] This means if there are multiple batteries, there would be a plurality of diagnosis items).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Regarding claim 10, Ikeda teaches the apparatus as claimed and detailed above with respect to claim 9.
Ikeda does not teach the vehicle breakdown generation predictor determines first safety standards for the coordinate axes on the basis of the 15distribution about the plurality of index values in the multi-dimensional coordinate system and when there is an index value being out of the first safety standards and index values related to the coordinate axis and being out of the first safety standards are distributed in a predetermined number of continuous specific periods, the vehicle breakdown generation predictor determines a safety part related to a diagnosis item 20corresponding to the coordinate axis as the abnormal safety part. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
wherein the vehicle breakdown generation predictor determines first safety standards for the coordinate axes on the basis of the 15distribution about the plurality of index values in the multi-dimensional coordinate system (As the third graph 30 plots a summation of successive fault values assigned to previous time periods by the battery diagnostic tool, it follows that the accumulated fault count value illustrated for the fourth time period corresponds to a summation of fault values assigned to the first time period, second time period, and third time period. In the embodiment illustrated by FIG. 1 the fault values assigned to the first time period is zero, and therefore the accumulated fault value count for the fourth time period will be the summation of zero (from the first time period), the fault value assigned to the second time period (e.g., low-middle or middle fault value), and the fault value assigned to the third time period (e.g., middle fault value or high-middle fault value). It should be noted that the accumulated fault count value is now at the fault count threshold 110 during the fourth time period. [0031] Examiner interprets the fault count threshold as the safety standard for a battery with the fault counts being the index values), and when there is an index value being out of the first safety standards and index values related to the coordinate axis and being out of the first safety standards are distributed in a predetermined number of continuous specific periods, the vehicle breakdown generation predictor determines a safety part related to a diagnosis item 20corresponding to the coordinate axis as the abnormal safety part (It should be noted that the accumulated fault count value is now definitively over the fault count threshold 110, as' well as over the buffer zone surrounding the fault count threshold during the fifth time period. Therefore, in recognition of this the battery diagnostic tool will initiate a remedial process. Further description for available remedial processes will be provided following the remaining description of the first graph 10, second graph 20, and third graph 30 illustrated in FIG. 1. [0033] Examiner interprets a battery accumulating more faults than the threshold as determing that the battery is abnormal. This determination is made based on the fault counts as see in graphs 20 and 30 which examiner interprets as index values).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
43.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160133070 A1) in view of Jiang (US 20200043258 A1) in further view of Semanson (US 20160025813 A1) in further view of Kumar (US 20150355054 A1).
Regarding claim 11, Ikeda teaches the apparatus as claimed and detailed above with respect to claim 10.
Ikeda does not teach wherein the vehicle breakdown generation predictor calculates a precise diagnosis index on the basis of sensing values collected for the specific 52period for the sensors related to the abnormal safety part, determines second safety standards on the basis of the precise diagnosis index for the plurality of specific periods. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
wherein the vehicle breakdown generation predictor calculates a precise diagnosis index… on the basis of sensing values collected for the specific 52period for the sensors related to the abnormal safety part, determines second safety standards on the basis of the precise diagnosis index for the plurality of specific periods (In other embodiments, the battery diagnostic tool may allow the vehicle battery charging operation to continue while the accumulated fault count value is within a buffer zone (high threshold buffer value 110a, and low threshold buffer value 110b) that surrounds the fault count threshold 110. In other embodiments, the battery diagnostic tool may not allow the vehicle battery charging operation to continue when the accumulated fault count value enters within a buffer zone (high threshold buffer value 110a, and low threshold buffer value 110b) that surrounds the fault count threshold 110, and will initiate remedial procedures when the accumulated fault count value enters within the buffer zone. In other embodiments, the battery diagnostic tool may initiate remedial procedures when the accumulated fault count value exceeds the fault count threshold. In other embodiments [0031] Examiner interprets the buffer fault count threshold 110a-110b as threshold different to that of the fault count threshold 110, which was previously used to teach the first safety standard. Examiner interprets the threshold 110a-110b as the second safety standard)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Ikeda does not teach using any one of envelope analysis and FFT (Fast Fourier Transform), and diagnosing a defect of the abnormal safety part when the precise diagnosis index repeatedly exceeds the second safety standards for a specific number of continuous 5specific periods by comparing the second safety standards with the precise diagnosis index. However, Kumar teaches on systems and methods for diagnosing engine components, comprising,
…calculates a… index through any one of envelope analysis and FFT (Fast Fourier Transform) (FIG. 6 is an illustration of an example embodiment of how to isolate a degradation to a particular auxiliary system. A particular frequency component of the frequency content out of the FFT process [0050])… and diagnoses a defect of the abnormal safety part when the precise diagnosis index repeatedly exceeds the second safety standards for a specific number of continuous 5specific periods by comparing the second safety standards with the precise diagnosis index (The method may include generating a historical file of diagnostic data and monitoring the historical file for changes in the diagnostic data over time and determining trends. For example, the method may include generating a historical file of diagnostic data, monitoring the historical file for diagnostic data that changes a determined amount over a period of time preceding a fault, and setting a failure threshold level in response to the monitoring. The method may also include predicting a failure of the engine component. [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing Fast Fourier Transform and historical fault data as taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to monitor an engine over time and diagnose failure based on past data (see [0006] and [0081] of Kumar).
44.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160133070 A1) in view of Jiang (US 20200043258 A1) in further view of Semanson (US 20160025813 A1) in further view of Kumar (US 20150355054 A1) in further view of Nakamura (US 4943777 A). 
Regarding claim 12, Ikeda teaches apparatus as claimed and detailed above with respect to claim 11.
Ikeda does not teach on the vehicle breakdown generation predictor, the first safety standards are determined on the basis of distribution about 10index values and the index values are calculated on the basis of sensing values in a time domain at every first cycle. However, Semanson teaches on a system for diagnosing a vehicle battery, comprising,
wherein in the vehicle breakdown generation predictor, the first safety standards are determined on the basis of distribution about 10index values and the index values are calculated on the basis of sensing values in a time domain at every first cycle (As the third graph 30 plots a summation of successive fault values assigned to previous time periods by the battery diagnostic tool, it follows that the accumulated fault count value illustrated for the fourth time period corresponds to a summation of fault values assigned to the first time period, second time period, and third time period. In the embodiment illustrated by FIG. 1 the fault values assigned to the first time period is zero, and therefore the accumulated fault value count for the fourth time period will be the summation of zero (from the first time period), the fault value assigned to the second time period (e.g., low-middle or middle fault value), and the fault value assigned to the third time period (e.g., middle fault value or high-middle fault value). It should be noted that the accumulated fault count value is now at the fault count threshold 110 during the fourth time period. [0031] Examiner interprets the fault count threshold as the safety standard for a battery with the fault counts being the index values), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing index values for device faults and fault count threshold as taught by Semanson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and track a series of faults on multiple components.
Ikeda does not teach the second standards are determined on the basis of distribution of precise diagnosis indexes and the precise diagnosis indexes are calculated on the basis of sensing values in a frequency domain at every second cycle longer than the first cycle, 15and a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the precise diagnosis indexes. However, Kumar teaches on systems and methods for diagnosing engine components, comprising,
the second standards are determined on the basis of distribution of precise diagnosis indexes and the precise diagnosis indexes are calculated on the basis of sensing values in a frequency domain at every second cycle longer than the first cycle (FIG. 4 is an illustration showing example embodiments of “healthy” and “unhealthy” frequency content. The frequency content 410 of the healthy auxiliary system (i.e., an auxiliary system that is operating properly) has three frequency components of absolute and relative magnitudes as shown in FIG. 4, in accordance with an embodiment. The frequency content 420 of the unhealthy engine (i.e., an auxiliary system that is not operating properly due to some degradation or failure) has three frequency components at the same locations as in the frequency content 410 for the healthy engine. However, the amplitude of one frequency component 421 (e.g., a half order component) is distorted (e.g., increased in amplitude), and the amplitude of another frequency component 423 (e.g., a second order component) is also distorted (e.g., decreased in amplitude), in accordance with an embodiment. [0046]), 15and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing frequency domain analysis as taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to monitor an engine over time and diagnose failure based on past data (see [0006] and [0081] of Kumar). 
Ikeda does not teach on a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the precise diagnosis indexes. However, Nakamura teaches on a battery voltage warning device, comprising,
a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the precise diagnosis indexes (This invention is adapted to be embodied in a system for determining the condition of a battery that is in circuit with an internal combustion engine that has a starter motor operated by the battery and generating means driven by the engine for maintaining a charge in the battery. First means are provided for reading the voltage at first relatively short selected time periods and second means are provided for reading the voltage at relatively longer time periods. Warning means are provided for providing a battery condition warning the event either the first sensing means senses a voltage below a first value during several sampling cycles or in the event the second means senses a voltage below a second value which is higher than the first value during successive longer sampling cycles. [Col. 1 Ln. 41-56]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ikeda by implementing sampling cycles as taught by Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to provide a battery condition indicator that can be incorporated in the electrical circuit of a vehicle and assess battery health at different sampling rates to filter out false warnings (See [Col. 1 Ln. 33-37] of Nakamura). 

Conclusion
45.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valeri (US 20170076514 A1) teaches on methods and systems for diagnosing vehicle systems using vehicle sounds, vibrations, or both, are provided. In one embodiment, a system comprises one or more sensors and a processor. The one or more sensors are configured to measure a sound, a vibration, or both, produced by one or more vehicle components. The processor is coupled to the one or more sensors. The processor is configured to compare the measured sound, vibration, or both with an expected sound for the one or more vehicle components, generating a comparison; and diagnose a vehicle system or device using the comparison.
Fiechter (US 20030114965 A1) teaches on a method and system for an improved vehicle monitoring system in order to provide a cost-effective and scalable system design for industrial application through the use of machine learning and data mining technologies on data acquired from a plurality of vehicles to create models. Frequent acquisition of vehicle sensor and diagnostic data enables comparison with the created models to provide continuing analysis of the vehicle with respect to repair, maintenance and diagnostics.
Hong (KR 101683242 B1) teaches on a system for diagnosing a vehicle and providing vehicle information for a driver, comprising: a vehicle terminal for collecting the state information and drive information of a vehicle by communicating with an electronic control device of the vehicle and generating malfunction prediction information depending on whether or not the collected state information reaches a preset malfunction prediction standard; and a driver information providing server for receiving the state information, the drive information and the malfunction prediction information from the vehicle terminal, predicting the possibility of the vehicle malfunctioning and the remaining lifetime of a part of the vehicle with predicted malfunction via correlated information and temporal trend analysis based on the state information, the drive information and the malfunction prediction information, and providing the result of the prediction and recommended information for measures to a driver terminal with respect to the vehicle.
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
47.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
48.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
49.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666